Citation Nr: 0113026	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of service-connected residuals of right ankle 
injury status postoperative open reduction and internal 
fixation of right lateral malleolar fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran served on active duty from June 1994 to November 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for residuals of right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture, evaluated as 10 percent 
disabling.  The veteran has appealed the issue of entitlement 
to a higher evaluation.  


FINDINGS OF FACT

1.  The veteran's residuals of right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture, are manifested by subjective 
reports of pain and weakness, no pain on motion, strength of 
4/5, dorsiflexion to 0 degrees and plantar flexion to 30 
degrees, and is productive of marked limitation of motion.  

2.  The veteran's service-connected right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture is also manifested by a tender 
post-surgical scar measuring 13 cm. x 1 cm.  


CONCLUSION OF LAW

1.  The criteria for a rating of 20 percent for service-
connected residuals of right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture, have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2000).  

2.  The criteria for entitlement to a separate 10 percent 
rating for a tender scar, right ankle, postoperative, have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the June 1999 rating decision that his right 
ankle disability was evaluated as 10 percent disabling.  That 
is the key issue in this case, and the rating decision, as 
well as the March 2000 statement of the case (SOC), informed 
the appellant of the evidence that was needed to substantiate 
a higher rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim.  The appellant has not 
requested any relevant treatment records which the RO has 
failed to obtain.  The RO also requested and obtained service 
medical records from the National Personnel Records Center.  
The appellant was provided a VA examination in 1999, and the 
Board finds that there is sufficient evidence of record to 
decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that a higher evaluation is warranted for 
his right ankle disability.  In particular, a review of his 
notice of disagreement shows that he states that he cannot 
stand for long periods or walk long distances, and that he 
has difficulty running, jumping, dancing, going up and down 
stairs and getting into trucks and heavy equipment.  He also 
asserts that he cannot sleep unless he props his right foot 
up, and that he has pain every night.  

The veteran's service medical records show that in February 
1998 he was injured after he fell off of a four-foot cliff 
and everted his right ankle.  That same month, he underwent 
an open reduction and internal fixation of right lateral 
malleolar fracture.  His right ankle was casted for six 
weeks, and he was profiled for three months, during which 
time he had physical therapy.  A report of medical history 
created at the time of separation from service indicates that 
he was wearing an ankle brace on a daily basis.  

A January 1999 VA joints examination report shows that the 
veteran reported that he had moderate pain around the right 
ankle  joint, with "no other symptomatology reported."  He 
stated he was not taking any pain medication.  He complained 
that he could not run and that he had trouble dancing and 
squatting.  He stated that he used a cane for long-distance 
ambulation.  The examiner stated that there were no episodes 
of dislocation or recurrent subluxation, and no 
constitutional symptoms of inflammatory arthritis.  On 
examination, the right ankle had dorsiflexion to 0 degrees, 
and plantar flexion to 30 degrees.  There was no pain on 
motion.  There was a scar 13 centimeters (cms.) long and one 
cm. wide.  There was objective evidence of two cm. edema on 
the right ankle.  There was no objective evidence of 
instability, redness, heat, abnormal movement or guarding of 
movement in the right ankle.  There was moderate tenderness 
to palpation on the right lateral malleolus.  There was mild 
weakness of right ankle dorsiflexor muscle, extensor hallucis 
longus and tibialis anterior, with a muscle strength of 4/5.  
There was a normal gait cycle and no ankylosis, although 
there was some limitation of motion.  X-rays revealed no 
evidence of arthritis.  The diagnoses were right ankle 
fracture, status post surgery, and post-surgical changes of 
the right ankle by X-ray.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  

The veteran's residuals of right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture, has been rated by analogy to 
limitation of motion of the ankle, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  
Therein, a moderate limitation of ankle motion is rated 10 
percent disabling.  Marked limitation of ankle motion is 
rated 20 percent disabling.  

The Board finds that the impairment resulting from the 
veteran's residuals of right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture, warrants a 20 percent rating.  
The only evidence for consideration in this case is the 
January 1999 VA examination report, which shows that the 
veteran's right ankle had dorsiflexion to 0 degrees, and 
plantar flexion to 30 degrees.  The standardized range of 
motion for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  
Therefore, the most recent medical evidence shows that the 
veteran has a marked limitation of motion of the right ankle.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's residuals of right ankle injury status 
postoperative open reduction and internal fixation of right 
lateral malleolar fracture, warrants a 20 percent rating.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, an 
evaluation greater than 20 percent requires ankylosis of the 
ankle.  38 C.F.R. § 4.71a, DC 5270 (2000).  In this case, as 
there is no evidence of ankylosis, there is no basis for 
evaluating the veteran's disability under this diagnostic 
code.  See 38 C.F.R. § 4.71, DC 5270.

A review of the veteran's notice of disagreement, and the 
complaints in the January 1999 VA examination report, show 
that the veteran has reported that he has pain and weakness 
in his right ankle.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
However, the January 1999 VA examination report shows that 
there was no objective evidence of pain on motion, 
instability, abnormal movement or guarding of movement in the 
right ankle, and that there was "mild" weakness of right 
ankle dorsiflexor muscle, extensor hallucis longus and 
tibialis anterior, with muscle strength recorded as 4/5.  
There was a normal gait cycle, although there was some 
limitation of motion.  Based on the foregoing, the Board 
finds that the evidence does not show that the functional 
loss due to the veteran's right ankle disability impairs him 
to such a degree that he has the equivalent of ankylosis of 
the right ankle, as required for a rating in excess of 20 
percent under DC 5270.  Accordingly, a rating in excess of 20 
percent is not warranted.  See 38 C.F.R. §§ 4.41, 4.71a, DC's 
5270, 5271.  

The Board's analysis is not yet complete.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  

In this regard, the surgical scar on the veteran's right 
ankle was found to be tender on VA examination in January 
1999.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000), a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  Therefore, there is evidence of compensable 
manifestations of the veteran's right ankle surgical scar.  
Thus, the assignment of a separate 10 percent evaluation for 
scarring as a residual of right ankle surgery is warranted.  
A rating  in excess of 10 percent is not 

warranted as this is the maximum evaluation assignable under 
DC 7804 and the loss of function of the ankle has already 
been utilized in the assignment of the 20 percent rating 
under DC 5271.  Rating the same manifestations of a 
disability under different diagnostic codes is precluded.  
See 38 C.F.R. § 4.14. (2000).  As a final matter, the Board 
concludes that the condition addressed has not significantly 
changed since separation from service, and that a uniform 
rating is appropriate in this case.  Therefore, the Board 
finds that the criteria for the applicable ratings have been 
met as of the day following separation from service, i.e., 
November 14, 1998.  

In reaching this decision, the Board notes that there are 
indications in the claims file that the veteran is receiving 
vocational rehabilitation, and that the claims file does not 
currently contain any VA or non-VA vocational rehabilitation 
records, nor does it appear that an effort has been made to 
obtain such records.  However, the Board has determined that 
this claim may be fully and fairly adjudicated without 
obtaining the veteran's vocational rehabilitation records.  
Cf. Moore v. Gober, 10 Vet. App. 436, 440 (1997).  
Specifically, there is no indication that these records 
contain information relevant to the issue on appeal.  
Furthermore, the veteran has not identified these records as 
pertinent to his claim.  Therefore, the Board has determined 
that securing these records would not add pertinent evidence, 
and the Board's duty to assist is not triggered because such 
a duty is "limited to (securing) specifically identified 
documents that, by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  


ORDER

A rating of 20 percent, and no more, for residuals of right 
ankle injury status postoperative open reduction and internal 
fixation of right lateral malleolar fracture, is granted, 
subject to provisions governing the payment of monetary 
benefits.  


A 10 percent rating, and no more, for scar, right ankle, 
postoperative, is granted, subject to provisions governing 
the payment of monetary benefits.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

